                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:19-cr-036(3)
                                          JUDGE JAMES L. GRAHAM
JAMES P. TAYLOR
                         REPORT AND RECOMMENDATION

      Defendant previously pleaded not guilty to an Indictment charging
him with one count of conspiracy to commit Hobbs Act violations by
robbery in violation of 18 U.S.C. § 1951 (Count 1), two counts of
Hobbs Act violations by robbery in violation of 18 U.S.C. §§ 1951, 2
(Counts 4 and 18), and two counts of possession with intent to
distribute a substance containing a detectable amount of oxycodone in
violation of 21 U.S.C. § 841, 18 U.S.C. § 2 (Counts 5 and 19).
Indictment, ECF No. 3. The United States and defendant thereafter
entered into a plea agreement, executed pursuant to the provisions of
Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure, whereby
defendant agreed to enter a plea of guilty to Counts 18 and 19 of the
Indictment.1   On September 25, 2019, defendant, accompanied by his
counsel, appeared for a change of plea proceeding.       Defendant
consented, pursuant to 28 U.S.C. §636(b)(3), to enter a guilty plea
before a Magistrate Judge.    See United States v. Cukaj, 2001 WL
1587410 at *1 (6th Cir. 2001)(Magistrate Judge may accept a guilty plea
with the express consent of the defendant and where no objection to
the report and recommendation is filed).



      1 The Plea Agreement, ECF No. 141, was originally filed without page 2.
A complete Plea Agreement was added to the record following the change of
plea proceeding. Defendant indicated that he wished to proceed with the
change of plea proceeding notwithstanding the missing page in the original
filing. The Plea Agreement also includes an appellate waiver provision that
preserves only certain claims for appeal.


                                      1
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of narcotics, drugs, or
alcohol.
      Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.     Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges against him in the
Indictment and the consequences of his plea of guilty to Counts 18 and
19.   Defendant was also addressed personally and in open court and
advised of each of the rights referred to in Rule 11 of the Federal
Rules of Criminal Procedure.
      Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.     Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on September 5, 2019, represents the
only promises made by anyone regarding the charges against him in the
Indictment.     Defendant was advised that the District Judge may accept
or reject the plea agreement and that, even if the Court refuses to
accept any provision of the plea agreement not binding on the Court,
defendant may nevertheless not withdraw his guilty plea.
      Defendant confirmed the accuracy of the statement of facts
supporting the charges, which is attached to the Plea Agreement.        He
confirmed that he is pleading guilty to Counts 18 and 19 of the
Indictment because he is in fact guilty of those offenses.     The Court
concludes that there is a factual basis for the plea.
      The Court concludes that defendant’s plea of guilty to Counts 18
and 19 of the Indictment is knowingly and voluntarily made with
understanding of the nature and meaning of the charges and of the
consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 18 and 19 of the Indictment be accepted.    Decision on
acceptance or rejection of the plea agreement was deferred for
consideration by the District Judge after the preparation of a
presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




September 25, 2019                            s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge
                                     3
